—In a matrimonial action, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated May 5, 1995, as, after a hearing, issued a permanent order of protection prohibiting the plaintiff from having contact with his son. The appeal brings up for review so much of a resettled order of the same court, dated September 20, 1995, as made the temporary order of protection dated June 29, 1994, permanent (see, CPLR 5517).
Ordered that the appeal from the order is dismissed, without costs or disbursements, since the order was superseded by the resettled order; and it is further,
Ordered that the resettled order is affirmed insofar as reviewed; and it is further,
Ordered that the Law Guardian is awarded one bill of costs.
The Supreme Court properly issued the permanent order of protection directing the father to stay away from his son. The Law Guardian proved that the father sexually abused the child. Moreover, the father was not prejudiced by the Supreme Court’s in-camera interview of the child (see, Matter of Angelina AA., 211 AD2d 951; Matter of Kim K., 150 Misc 2d 690; Matter of Anne B., 131 Misc 2d 478; Matter of Tara H., 129 *761Misc 2d 508, 516; cf., Matter of Leslie C., 224 AD2d 947).
Miller, J. P., Ritter, Santucci and Altman, JJ., concur.